Filed 1/15/19 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2019 ND 15







Linda R. Kieson, 		Plaintiff and Appellee



v.



Brooks L. Kieson, 		Defendant and Appellant







No. 20180157







Appeal from the District Court of McKenzie County, Northwest Judicial District, the Honorable Robin A. Schmidt, Judge.



AFFIRMED.



Per Curiam.



Elizabeth A. Elsberry (argued) and Christopher E. Rausch (appeared), Bismarck, ND, for plaintiff and appellee.



Rodney E. Pagel, Bismarck, ND, for defendant and appellant.

Kieson v. Kieson

No. 20180157



Per Curiam.

[¶1]	Brooks Kieson appealed from a judgment granting Linda Kieson a divorce from him and distributing their marital property.  We conclude the district court’s property division is not clearly erroneous, the substantial disparity in the division was adequately explained by the court based on the amount of fault attributable to Brooks Kieson, and the court’s decision was not induced by an erroneous view of the law.  
See
 
Vitko v. Vitko
, 524 N.W.2d 102, 104 (N.D. 1994) (court did not err in excluding military disability benefits and social security benefits from equitable property division, while considering the disability income to determine the financial circumstances of each party); 
Olson v. Olson
, 445 N.W.2d 1, 15 (N.D. 1989) (VandeWalle, J., concurring) (although social security cannot be distributed or used as an offset in division of marital property, social security benefits may be considered as part of the entire financial condition of the party receiving the benefits).  We summarily affirm the judgment under N.D.R.App.P. 35.1(a)(2) and (7).

[¶2]	Gerald W. VandeWalle, C.J.

Jerod E. Tufte

Daniel J. Crothers

Lisa Fair McEvers

William A. Neumann, S.J.





[¶3]	The Honorable William A. Neumann, S.J., sitting in place of Jensen, J., disqualified.